UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ACP Strategic Opportunities Fund II, LLC Units of Beneficial Interest Gary E. Shugrue President Ascendant Capital Partners, LLC 1235 Westlakes Dr., Suite 130 Berwyn, PA19312 (610) 993-9999 copy to: Todd Cipperman, Esq. Cipperman & Company 150 South Warner Road Suite 140 King of Prussia, PA 19406 Calculation of Filing Fee Transaction Valuation: $ 8,627,131 (a) Amount of Filing Fee: $ 264.85 (b) (a)Calculated solely for the purpose of determining the amount of the filing fee.The estimated aggregate maximum purchase price for twenty-five percent of the Issuer’s outstanding units of beneficial interest is based on the total net asset value of the Issuer’s outstanding units of beneficial interest as ofAugust 31, 2007. (b) Calculated at $30.70 per $1,000,000 of the Transaction Valuation. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form or Registration No.: Schedule TO Filing Party: ACP Strategic Opportunities Fund II, LLC Date Filed: October 2, 2007 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ This Issuer Tender Offer Statement on Schedule TO relates to an offer by ACP Strategic Opportunities Fund II, LLC, a Delaware limited liability company (the “Issuer”), to purchase up to twenty-five percent (25%) of its shares of beneficial interest (“Units”) as are properly tendered and not properly withdrawn no later than 12:00 midnight Eastern time on November 1 , 2007, unless extended (the “Expiration Date”).The Issuer is offering to purchase Units, without interest, net to the participating shareholders (“Investors”) in cash, at their net asset value upon the terms and subject to the conditions contained in the Offer to Purchase dated October 1, 2007 and the Letter of Transmittal, which as amended or supplemented from time to time, constitute the Repurchase Offer. This Issuer Tender Offer Statement on Schedule TO is being filed in satisfaction of the reporting requirements of Rule 13e-4(c)(2) promulgated under the Securities Exchange Act of 1934, as amended. ITEMS 1 through 9 and 11.The information in the Offer to Purchase and the related Letter of Transmittal is incorporated herein by reference in answer to Items 1 through 9 and 11 of this Issuer Tender Offer Statement on Schedule TO. ITEM 10.FINANCIAL STATEMENTS.Audited financial statements for the fiscal years ended December 31, 2005 and December 31, 2006 are included in the Issuer’s annual reports dated December 31, 2005 and December 31, 2006, which were filed on EDGAR on Form N-CSR , respectively, on March 8, 2006 and March 20, 2007, and are incorporated herein by reference.Unaudited financial statements for the period ended June 30, 2007 are included in the Issuer’s semi-annual report dated June 30, 2007, which was filed on EDGAR on Form N-CSR on August 27, 2007, and are incorporated herein by reference. 2 ITEM 12. EXHIBITS. EXHIBIT NO. DESCRIPTION (a)(1)(i) Form of Offer to Purchase (a)(1)(ii) Form of Letter of Transmittal (a)(1)(iii) Form of Letter from the Fund to Investors in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(iv) Form of Promissory Note for Payment in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(v) Form of Letter to Financial Intermediaries (a)(1)(vi) Form of Instructions from Clients of Financial Intermediaries ITEM 13. INFORMATION REQUIRED BY SCHEDULE 13E-3.Not applicable. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. October 1, 2007 ACP Strategic Opportunities Fund II, LLC By: /s/ Gary E. Shugrue Name: Gary E. Shugrue President & CIO 3 TABLE OF CONTENTS I. SUMMARY TERM SHEET II. REPURCHASE OFFER TERMS 1. Company Information 2. Identity and Background of Filing Person 3. The Repurchase Offer 4. Expiration Date 5. Net Asset Value Determination Date 6. Net Asset Value 7. Payment for Repurchased Units 8. Increase in Amount of Units Repurchased; Pro Rata Repurchases 9. Withdrawal Rights 10. Extension, Suspension or Postponement of Repurchase Offer 11. Agreements Involving the Fund’s Securities 12. Certain Information about the Fund 13. Tax Consequences 14. Repurchase Fees 15. Proper Form of Repurchase Request Documents a. Proper Presentation of Units for Redemption b. Signature Guarantees and Method of Delivery c. Determination of Validity 16. Recommendations 17. Source and Amount of Funds; Effect of the Repurchase Offer 18. Certain Legal Matters 19. Units of Directors and Officers; Transactions and Arrangements Concerning Units 20. Additional Information 21. Financial Statements Exhibits EXHIBIT NO. DESCRIPTION (a)(1)(i) Form of Offer to Purchase (a)(1)(ii) Form of Letter of Transmittal (a)(1)(iii) Form of Letter from the Fund to Investors in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(iv) Form of Promissory Note for Payment in Connection with Acceptance of Tender of Units Held by Investors (a)(1)(v) Form of Letter to Financial Intermediaries (a)(1)(vi) Form of Instructions from Clients of Financial Intermediaries 4 ACP Strategic Opportunities Fund II, LLC SUMMARY TERM SHEET ACP Strategic Opportunities Fund II, LLC Offer to Purchase for Cash Up to 25% of the ACP Strategic Opportunities Fund’s Issued and Outstanding Units of Beneficial Interest at Net Asset Value Summary Term Sheet ACP Strategic Opportunities Fund II, LLC (the “Fund”) is offering to repurchase up to twenty-five percent (25%) of the outstanding unitsof beneficial interest (“Units”) of ACP Strategic Opportunities Fund II, LLC (the “Fund”) pursuant to tenders by its investors (“Investors”) of Units issued and outstanding as of November 1, 2007 (the“Expiration Date”) . The repurchase price (“Repurchase Price”) is an amount equal to the net asset value of the Units as of the close of the regular trading session of the New York Stock Exchange on December 31, 2007 (the “Net Asset Value Determination Date”).You will be receiving with this Summary Term Sheet, the Offer to Purchase dated October 1, 2007 and the Letter of Transmittal, which, as amended or supplemented from time to time, constitute the repurchase offer (the “Repurchase Offer”). We would like to take this opportunity to answer in this Summary Term Sheet some questions you may have regarding aspects of the Repurchase Offer and the forms you will need to submit if you decide to tender your Units in the Repurchase Offer. This is only a summary overview of information relating to the Repurchase Offer.Please read and carefully review the Offer to Purchase dated October 1, 2007 and related documents prior to making a decision regarding the Repurchase Offer.You may also want to consult with your financial and tax advisors when considering the Repurchase Offer. The Repurchase Offer expires at 12:00 midnight Eastern Time on the Expiration Date.The Repurchase Offer is not conditioned on any minimum number of Units being tendered. All tenders of Units for repurchase must be received in proper form by the Fund’s transfer agent Pinnacle Fund Administration (the “Transfer Agent”) by the Expiration Date. 5 What is the Repurchase Offer? The Repurchase Offer is an opportunity to redeem your Units at net asset value in exchange for cash. Is this Repurchase Offer the only way I can sell my Units? No.You will be able to sell your Units in future repurchase offers, as described in the Fund’s Confidential Private Placement Memorandum, Statement of Additional Information and the Limited Liability Company Operating Agreement dated as of January 28, 2002 (the “Operating Agreement”). What action must I take if I decide not to submit my Units for repurchase in the Repurchase Offer? None. What is the purchase price for Units in the Repurchase Offer and how is it calculated? The Repurchase Price is an amount equal to the net asset value of an Investor’s Units properly tendered and accepted by the Fund as of the Net Asset Value Determination Date.An Investor may expect to receive the Repurchase Price for every Unit tendered and accepted, in cash. The initial calculation of the Fund’s net asset value on the Net Asset Value Determination Date may be estimated, and as such may be subject to later adjustment based on information reasonably available at that time, as described in the Confidential Private Placement Memorandum, Statement of Additional Information and Operating Agreement.The Fund will adjust the number of Units repurchased from any particular Investor in the event that a more accurate valuation becomes available prior to the end of the month in which the Units are repurchased by the Fund. Investors can obtain the current net asset value per Interest during the period of the Repurchase Offer by calling (610) 993-9999 x1000, between the hours of 9:00 a.m. and 5:00 p.m. Eastern time, Monday-Friday (except holidays). No one can accurately predict the net asset value of an Investor’s Units on a future date.The net asset value on the Expiration Date may be higher or lower than the net asset value per share of beneficial interest on the Net Asset Value Determination Date. Please see Sections 5 and 6 of the Repurchase Offer Terms for more information. How do I submit Units for redemption if I want to participate in the Repurchase Offer? You should review the Offer to Purchase before making your decision to submit Units for redemption. You should read the related Letter of Transmittal, complete it and submit any other documents required by the Letter of Transmittal.These materials must be received by the Transfer Agent, in proper form, by the Expiration Date. Participating Investors should carefully ensure that all information required in order to participate in the Repurchase Offer has been provided and is accurate.The Fund is under no obligation to notify Investors of any errors or incomplete information in their submission.Tenders of Units will not be deemed to have been made until all defects or irregularities have been cured or waived. 6 Why is the Fund making the Repurchase Offer? The Fund is making the Repurchase Offer to provide Investors with a source of liquidity for their Units, as Units of the Fund are not redeemable daily for cash nor are they traded on a stock exchange.Investors can offer all or a portion of their Units for repurchase only during one of the Fund’s repurchase offers. Please see Section 15 of the Repurchase Offer Terms for more information What should I consider in making a decision to participate in the Repurchase Offer? The following discussion does not incorporate all factors that could impact your decision and is general in nature. Please consult the Offer to Purchase for more information. Before making a decision, you should weigh the advantages and disadvantages of participating in the Repurchase Offer.You should also consider that the Fund intends to make future repurchase offers so there would be additional opportunities besides this Repurchase Offer. Whether or not you participate in the Repurchase Offer, there is a risk that the net asset value of your Units may fluctuate following the Repurchase Offer. The net asset value may increase or decrease in value between the Expiration Date and the Net Asset Value Determination Date. The tender of Units by an Investor will not affect the record ownership of such Investor for purposes of voting or entitlement to any distributions payable by the Fund to the Investor unless and until such Units are repurchased.You should also note that although the Repurchase Offer expires on November 1, 2007, you remain an Investor in the Fund with respect to your tendered Units that are accepted for purchase by the Fund through December 31, 2007, when the net asset value of your Units is calculated. If I decide not to participate in the Repurchase Offer, how will that affect the Units that I own? The purchase of Units pursuant to the Repurchase Offer will have the effect of increasing the proportionate interest in the Fund of Investors that do not tender Units. Investors that retain their Units may be subject to increased risks due to the reduction in the Fund’s aggregate assets resulting from payment for the Units tendered. These risks include the potential for greater volatility due to decreased diversification. If the Fund’s aggregate assets are reduced, Investors that do not tender Units will bear higher costs to the extent that certain expenses borne by the Fund are relatively fixed and may not decrease if assets decline. These effects may be reduced or eliminated to the extent that additional subscriptions for Units are made by new and existing Investors from time to time. In order to pay for Units and portions of Units purchased pursuant to this Repurchase Offer, the Fund may liquidate portfolio holdings earlier than the Investment Manager would otherwise have caused these holdings to be liquidated, potentially resulting in losses or increased investment-related expenses. 7 Will I have to pay anything to participate in the Repurchase Offer? You will not pay fees or commissions to the Fund in order to participate in the Repurchase Offer.However, if your Units are held through a Financial Intermediary, the Financial Intermediary may charge you a fee to participate in the Repurchase Offer and sending it to the Transfer Agent. May I withdraw my Units after I have submitted them for repurchase and, if so, by when? Yes, you may withdraw your Units at any time prior to 12:00 midnight Eastern Time on November 1, 2007.A notice of withdrawal of Units submitted in the Repurchase Offer must be timely received by the Transfer Agent and the notice must specify the name of the Investor who submitted the Units in the Repurchase Offer, the number of Units being withdrawn and the name of the registered owner, if different from the person who submitted the Units in the Repurchase Offer. Withdrawn Units can again be submitted in the Repurchase Offer by following the procedures of the Repurchase Offer before the Expiration Date (including any extension period). Following the Expiration Date but before the Net Asset Value Determination Date, the Investment Manager may in its sole discretion permit an Investor to rescind such Investor’s tender of Units. Is there a limit on the number of Units I can submit in the Repurchase Offer? No.However, an Investor who tenders less than 90% of his or her Units for repurchase will be required to maintain a minimum capital account balance of $25,000, as of the Net Asset Value Determination Date.If an Investor tenders an amount that would cause the Investor’s account balance to fall below $25,000, the Fund reserves the right to reduce the amount to be purchased from the Investor so that the required minimum balance is maintained.Investors who tender 90% or more of their Units will be deemed to have liquidated their investment.Please refer to Section 3 of the Repurchase Offer Terms for more information. Is my participation in the Repurchase Offer a taxable transaction for U.S. federal income tax purposes? Participation in the Repurchase Offer is treated as a distribution from a partnership to a partner for U.S. federal income tax purposes. Please refer to Section 13 of the Repurchase Offer Terms for more information.Investors should also consult their tax advisor to discuss their individual circumstances. May the Repurchase Offer be extended? The Expiration Date is at 12:00 midnight Eastern Time on November 1, 2007, unless extended.The Fund may extend the period of time the Repurchase Offer is open.Investors will be notified of any such extension in writing at the Investor’s address of record, no later than five business days after the previously scheduled Expiration Date. Is there any reason Units submitted in the Repurchase Offer would not be accepted? Investors are subject to a minimum one-year “lock-up” period after their initial investment, during which time the Investor is not able to participate in any repurchase offer by the Fund.Consequently, Investors will not be able to participate in the Repurchase Offer if their Units are subject to the “lock-up” time period.The Fund will reject all requests to tender Units that are subject to the lock-up time period. SeeSection 10 of the Repurchase Offer Terms for a discussion of additional circumstances in which the Fund is not required to accept Units submitted for repurchase. 8 The Fund will repurchase tendered Units on a pro rata basis in the event that Investors tender more than 25% of the Fund’s Units or the Fund cannot efficiently liquidate underlying positions in order to repurchase Units for cash. How do I obtain additional information? Questions and requests for assistance should be directed to the Ascendant Capital Partners, LP at (610) 993-9999 x1000.Requests for additional copies of the Offer to Purchase and the Letter of Transmittal should also be directed to the Transfer Agent. The Letter of Transmittal should be sent to the Transfer Agent at the following addresses: Pinnacle Fund Administration Attn: Brian Smith 8008Corporate Center Drive Suite 310 Charlotte, NC 28226 704-927-5402 9 ACP Strategic Opportunities Fund II, LLC REPURCHASE OFFER TERMS 1. Company Information. A.ACP Strategic Opportunities Fund II, LLC (the “Fund”) is located at 1235 Westlakes Drive, Suite 130, Berwyn, Pennsylvania 19312, telephone number (610)993-9999. B.As of August 31, 2007 there were 2,477,584 units of the Fund outstanding and the net asset value of all such issued and outstanding Units (as such term is defined below) in the Fund was $34,508,523. Investors can obtain the current net asset value of their Units during the period of the Repurchase Offer by calling (610) 993-9999 x1000, between the hours of 9:00 a.m. and 5:00 Eastern time, Monday-Friday (except holidays). C.Trading Market and Price.There is no established trading market for the Units and any transfer is strictly limited by the terms of the Operating Agreement.The high and low net asset value for an Interest for each quarter during the past two years is as follows: High Low Second Quarter 2007 13.81 13.51 First Quarter 2007 13.35 13.22 Fourth Quarter 2006 13.0667 12.8211 Third Quarter 2006 12.6992 12.5718 Second Quarter 2006 12.7490 12.6412 First Quarter 2006 12.5503 12.3105 Fourth Quarter 2005 12.1049 11.7990 Third Quarter 2005 11.9261 11.7658 Second Quarter 2005 11.4706 11.1390 First Quarter 2005 11.4011 11.2615 2.Identity and Background of Filing Person.The Fund is thefiling person.The Fund is located at 1235 Westlakes Drive, Suite 130, Berwyn, Pennsylvania 19312, and its telephone number is (610)993-9999.The investment manager of the Fund is Ascendant Capital Partners, L.P. (the “Investment Manager”). The Investment Manager is located at 1235 Westlakes Drive, Suite 130, Berwyn, Pennsylvania 19312, and its telephone number is (610) 993-9999. The directors on the Fund’s board of directors(the “Board of Directors”) are Robert Andres , John Connors, Gary Shugrue and James Brinton. Their address is c/o ACP Strategic Opportunities Fund II, LLC, 1235 Westlakes Drive, Suite 130, Berwyn, Pennsylvania 19312 3.The Repurchase Offer. The Fund is offering to repurchase up to twenty-five percent (25%) of the Units of the Fund pursuant to tenders by its investors (“Investors”)as of November 1, 2007 (the “Expiration Date”).The repurchase price (“Repurchase Price”) is an amount equal to the net asset value of the Units as of the close of the regular trading session of the New York Stock Exchange on December 31, 2007 (the “Net Asset Value Determination Date”).An Investor may expect to receive the Repurchase Price for every Interest tendered and accepted, in cash, without interest, upon the terms and conditions set forth in the Offer to Purchase dated October 1, 2007 and the Letter of Transmittal, which as amended or supplemented from time to time, constitute the repurchase offer (the “Repurchase Offer”).Investors are subject to a minimum one-year “lock-up” period after their initial investment, during which time the Investor is not able to participate in any repurchase offer by the Fund.Consequently, Investors will not be able to participate in the Repurchase Offer if their shares of beneficial interest in the Fund (“Units”) are subject to the “lock-up” time period. 10 The Fund will not pay interest to participating Investors for Units redeemed, regardless of any delay in payment.Participating Investors will not be obligated to pay any fees in connection with their request to redeem Units.However, a participating Investor may be charged a fee for assistance in transmitting the required documentation by a broker, dealer, commercial bank, trust company, retirement plan trustee or other nominee (the “Financial Intermediary”) for participating Units held by the Financial Intermediary. The purpose of the Repurchase Offer is to provide Investors a source of liquidity for their Units, as Units are not redeemable daily for cash nor are they traded on a stock exchange.The offer is not conditioned upon the tender for repurchase of any minimum number of Units, but is subject to other conditions as outlined herein and in the Letter of Transmittal. The Fund will mail materials for the Repurchase Offer on or about October 1, 2007 to Investors who are record holders as ofDecember 31, 2006. Any purchases from any officer, director or affiliate of the Fund will be on the same terms and conditions as any other purchases of Units. 4.Expiration Date.All tenders of Units for repurchase must be received in proper form (as set forth herein and in the Letter of Transmittal) by the Fund’s transfer agent, Pinnacle Fund Administration (the “Transfer Agent”), on or before 12:00 midnight Eastern Time on November 1, 2007. The Repurchase Offer may be extended in the discretion of the Board of Directors. See Section 10 of the Repurchase Offer Terms for more information. Requests to tender Units submitted to the Transfer Agent must be sent to the addresses specified in the Letter of Transmittal. 5.Net Asset Value Determination Date.The value of the Units tendered in this Repurchase Offer will likely change between the Expiration Dateand the Net Asset Value Determination Date, when the value of the Units tendered to the Fund will be determined to calculate the Repurchase Price.The Repurchase Price will be the net asset value of the Units as of the close of regular trading session of the NYSE on the Net Asset Value Determination Date (the “Repurchase Price”). The initial publication of the Fund’s month-end net asset value calculation may be estimated, and as such may be subject to later adjustment based on information reasonably available at that time, as described in the Confidential Private Placement Memorandum, Statement of Additional Information and Operating Agreement.The Fund will adjust the number of Units repurchased from any particular Investor in the event that a more accurate valuation becomes available prior to the end of the month in which the Units are repurchased by the Fund. Following the Expiration Date but before the Net Asset Value Determination Date, the Investment Manager may in its sole discretion permit an Investor to rescind such Investor’s tender of Units. 11 Investors are encouraged to obtain current quotations of the Fund’s net asset value prior to making a decision regarding this offer. 6.Net Asset Value.Although Investors must determine whether to tender Units prior to the Expiration Date, the Repurchase Price will not be calculated until the Net Asset Value Determination Date. The net asset value of an Investor’s Interest Units can fluctuate between the date the Letter of Transmittal is submitted, the Expiration Date and the Net Asset Value Determination Date.The Fund’s net asset value on the Expiration Date and the Net Asset Value Determination Date could be higher or lower than on the date a Letter of Transmittal is submitted. 7.Payment for Repurchased Units.Generally, an Investor will receive an initial payment (“Initial Payment”) in an amount equal to at least 95% of the estimated value of the repurchased Units, determined as of the Net Asset Value Determination Date.The Investment Manager, in its sole discretion, may determine to waive the 5% holdback and authorize an Initial Payment of 100% of the estimated value of the repurchased Interest. An Investor that tenders a partial Interest, which is 90% or more of the Investors Units, and such tender is accepted by the Fund, will be deemed to have liquidated his or her investment, and therefore, will receive an Initial Payment for the tendered Units determined as of the Net Asset Value Determination Date.The Initial Payment will be made as of the later of (a) 30 days after the Net Asset Value Determination Date, or (b) if the Fund has requested withdrawals of its capital from any investment funds in order to fund the repurchase of Units, within 10 business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. The second and final payment (the “Contingent Payment”) is expected to be in an amount equal to the excess, if any, of (a) the value of the repurchased Units, determined as of the Net Asset Value Determination Date and based upon the results of the annual audit of the Fund’s financial statements for the year in which the Net Asset Value Determination Date falls, over (b) the Initial Payment.It is anticipated that the annual audit of the Fund’s financial statements will be completed within 60 days after the end of the fiscal year of the Fund and that the Contingent Payment will be made promptly after the completion of the audit.Investors whose Units will be liquidated because they tendered 90% or more of their Units will receive a Contingent Payment. The Fund expressly reserves the right, in its sole discretion, to delay acceptance for payment of, or payment for, Units, in compliance with any applicable law. Promptly after the Expiration Date, Investors whose Units are accepted by the Fund for repurchase will be given non-interest bearing, non-transferable promissory notes by the Fund representing the Fund’s obligation to pay for repurchased Units. Although the Fund will attempt to make payment for Units promptly, as described below, the Fund may be delayed in making payment as a result of circumstances beyond the Fund’s control.The Fund will not pay interest on the repurchase proceeds, regardless of any delay in the Fund’s making payment for Units. The Fund will have accepted for payment Units validly submitted for repurchase and not withdrawn, when the Fund gives oral or written notice to the Transfer Agent of the Fund’s acceptance for payment of such Units pursuant to the Repurchase Offer. The Fund will repurchase tendered Units with cash. 12 8.Increase in Amount of Units Repurchased; Pro Rata Repurchases.If Investors tender for repurchase more than 25% of outstanding Units during the offering period, the Fund may (but is not obligated to) increase the outstanding Units that the Fund is offering to purchase by up to two percent (2.00%) on the Expiration Date.The Fund may increase the outstanding Units to be repurchased or the Fund may decide not to do so.In either case, if the outstanding Units tendered for repurchase exceeds 25% of outstanding Units, the Fund will repurchase only a pro rata portion of the Units tendered by each Investor.Additionally the Fund will repurchase tendered Units on a pro rata basis in the event that the Fund cannot efficiently liquidate underlying positions in order to repurchase tendered Units for cash. There can be no assurance that the Fund will be able to repurchase all the Units tendered, even if an Investor’s entire position in Units was tendered.In the event of an oversubscribed Repurchase Offer, Investors may be unable to liquidate all of their Units at the Repurchase Price.Investors may have to wait until a subsequent repurchase offer to tender the Units that the Fund was unable to repurchase, and Investors would be subject to the risk of net asset value fluctuations during that time. In addition, an Investor who tenders for repurchase less than 90% of the Investor’s investment in Units will be required to maintain a minimum capital account balance of $25,000, as of the Net Asset Value Determination Date.The Fund maintains the right to reduce the amount of Units tendered for repurchase so that the required minimum balance is maintained.The Fund will promptly notify the Investor if his or her tender of Units would reduce the Investor’s balance to less than $25,000.Investors who tender 90% or more of their Units will be deemed to have liquidated their investment. The Fund may reject all or part of a tender if, among other reasons, the Fund’s Investment Manager determines that it would be in the best interests of the Fund to do so. 9.Withdrawal Rights.Units tendered pursuant to the Repurchase Offer may be withdrawn or the amount of Units tendered for repurchase may be modified at any time prior to the Expiration Date (including any date to which the Repurchase Offer is extended). To be effective, a written notice of withdrawal must be timely received by the Transfer Agent at its address specified in the Letter of Transmittal, before the Expiration Date.Any notice of withdrawal must specify the name of the person who executed the particular Letter of Transmittal, the number of Units to be withdrawn and the names in which the Units to be withdrawn are registered.Any signature on the notice of withdrawal must be guaranteed by an Eligible Institution.(See Instruction 1 of the Letter of Transmittal.) Units may be submitted again after a withdrawal has been made, prior to the Expiration Date, if the necessary documents are submitted and procedures for the submission of Units for participation in the Repurchase Offer are followed as described herein and in the Letter of Transmittal. Following the Expiration Date but before the Net Asset Value Determination Date, the Investment Manager may in its sole discretion permit an Investor to rescind such Investor’s tender of Units. 13 10.Extension,
